Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed December 16, 2021 has been received, Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 9-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a lateral side of the upper to a medial side of the upper”. The claimed limitation is indefinite as Claim 1 previously recites “a lateral side of the upper and a medial side of the upper” and it is unclear if Applicant is intending to claim a second set of lateral and medial sides or is referring to the same lateral and medial sides claimed in Claim 1. After a full review of Applicant’s disclosure, it appears 
Claim 10 recites “a medial side of the upper”. The claimed limitation is indefinite as Claim 1 previously recites “a medial side of the upper” and it is unclear if Applicant is intending to claim a second medial side or is referring to the same medial side claimed in Claim 1. After a full review of Applicant’s disclosure, it appears Applicant is referring to the same medial side as previously claimed in Claim 1. Claim 10 is rejected as best understood by examiner.
Claims 12-14 recite “a bottom”. The claimed limitation is indefinite as Claim 1 previously recites “a bottom” and it is unclear if Applicant is intending to claim a second bottom claimed in Claim 1. After a full review of Applicant’s disclosure, it appears Applicant is referring to the same bottom as previously claimed in Claim 1. Claims 12-14 are rejected as best understood by examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 9 fails to further limit the subject matter of the claim upon which it depends, Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2008/0110048) in view of Chen (US 2004/0187352).
Regarding Claims 1 and 9, Dua discloses a method of manufacturing a slipper comprising: forming an upper (30) by attaching a lateral side (40) of the upper to a medial side (50) of the upper (para.41-43); attaching a footbed (62) to the upper (para.43 & 50); and attaching a bottom (21,22) to at least one selected from the group of the upper and the footbed (as seen in Fig.2 & Fig.8A-8C; para.37,43, & 52). Dua does not disclose stitching the bottom to at least one selected from the group of the upper and the footbed. However, Chen teaches an upper (10) and stitching (60) a bottom (50) to at least one selected from the group of the upper (para.33; Fig.3) and the footbed (30; para.31; Fig.3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment of the bottom to the upper of Dua with the stitching taught by Chen, as a simple substitution of one well known type of bottom attachment for another, in order to yield the predictable result of securely and permanently attaching the bottom to the upper so that they do not become separated during use.

Regarding Claim 2, Dua discloses a method of claim 1, wherein attaching a footbed (62) to the upper includes attaching the footbed via a binding positioned around an edge of the upper (para.43 & 50).

Regarding Claim 3, Dua discloses a method of claim 1, wherein the method includes forming at least one of the lateral side (40) and medial side of the upper prior to attaching the lateral side of the upper to the medial side of the upper (para.41-43 & 50).

Regarding Claim 4, Dua discloses a method of claim 1, wherein forming the at least one of the lateral side and medial side of the upper includes forming the lateral side (40), and having an inner lining which would be inside an outer layer (i.e. layer of 40 is an outer layer) of the lateral side (para.34). Dua does not disclose specifically disclose wherein forming the lateral side includes attaching an inner layer of the lateral side to an outer layer of the lateral side. However, Chen teaches an upper (10) having a lateral side, wherein forming the lateral side includes attaching an inner layer (20) of the lateral side to an outer layer (layer of 10) of the lateral side (as seen in Fig.3; para.30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming the of the lateral side of Dua to include attaching the inner layer/lining to the outer layer of the lateral side, as taught by Chen, in order to provide an upper having an outer layer and inner layer that are securely attached to deliver comfort to the user’s foot when the footwear is in use.

Regarding Claim 5, Dua discloses a method of claim 4, wherein the method includes forming one or more eyelets (44,35) in at least the outer layer of the lateral side (40) before attaching the inner layer of the lateral side to the outer layer of the lateral 

Regarding Claim 6, Chen further teaches a method of claim 4, further comprising, moving the outer layer (10) about a collar region (i.e. foot opening) of the lateral side of the upper so that unfinished edges of the inner (20) and outer (10) layers at the collar region are disposed in a pocket formed by the inner and outer layers (as seen in Fig.3 & 5; para.30).

Regarding Claim 7, Dua discloses a method of claim 1, wherein attaching the lateral side (40) of the upper to the medial side (50) of the upper includes stitching the lateral side of the upper to the medial side of the upper (via 62; para.41-43 & 50; Fig.8A-8C).

Regarding Claim 8, Dua discloses a method of claim 7, wherein stitching the lateral side of the upper to the medial side of the upper includes stitching at a front central portion (61) of the upper and stitching at a rear central portion (63) of the upper (para.41-43 & 50; Fig.8A-8C).

Regarding Claim 10, Dua discloses a method of claim 1, wherein forming the upper includes stitching (via 61) the lateral side (40) of the upper to a medial side (50) of the upper along a seam (seam along 61; para.41-43 & 50; Fig.8A-8C).  



Regarding Claim 12, When in combination Dua and Chen teach a method of claim 1, wherein stitching a bottom to at least one selected from the group of the upper and the footbed comprises stitching a bottom to the upper (as seen in Fig.3 of Chen; 50 is stitched to the upper).  

Regarding Claim 13, When in combination Dua and Chen teach a method of claim 1, wherein stitching a bottom to at least one selected from the group of the upper and the footbed comprises stitching a bottom to the footbed (as seen in Fig.3 of Chen; 50 is stitched to the footbed via the upper).  

Regarding Claim 14, When in combination Dua and Chen teach a method of claim 1, wherein stitching a bottom to at least one selected from the group of the upper and the footbed comprises stitching a bottom to both the upper and the footbed (as seen in Fig.3 of Chen; 50 is stitched to both the upper and the footbed).




Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the lateral element of Dua is not attached to the medial element, but instead are attached to opposing sides of a central element.
Examiner respectfully disagrees and notes that the rejection clearly laid out that the medial and lateral sides of Dua are attached to one another via the central element. Applicant has not claimed that the medial and lateral sides are directly attached to one another. For these reasons, Applicant’s argument is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732